Citation Nr: 0606559	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  97-34 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to November 1981 and from October 1989 to August 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
hearing loss and assigned a noncompensable rating.  In June 
2003 the Board remanded the case to the San Diego RO (which 
had assumed jurisdiction of the claim) for further 
development.  The case is now under the jurisdiction of the 
Oakland, California RO.    


FINDING OF FACT

Throughout the rating period the veteran has had level I 
hearing acuity in each ear.    


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A June 1997 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003 (December 2003)) provided the veteran 
notice on the "downstream" issue of an initial increased 
rating.  A July 2003 letter indicated that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  A subsequent April 2005 letter advised him to submit 
any evidence in his possession pertaining to his claim.  The 
April 1996 rating decision, the June 1997 SOC and 
supplemental SOCs from December 1997, May 2004 and November 
2005 provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.  The veteran was provided VA 
audiological evaluations in March 1995, January 1998, 
September 2002 and May 2005.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


II.  Factual Background

Service medical records reveal that the veteran had a hearing 
loss on separation from service in 1995.  

On VA audiological evaluation in March 1995, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
05 
35
55
45
LEFT
05
20
45
40

The average puretone thresholds were 35 decibels, right ear, 
and 28 decibels, left ear.  Speech recognition was 96 
percent, left ear and 92 percent, right ear.  

In his April 1997 notice of disagreement (NOD), the veteran 
reported he had continual difficulty hearing and that the 
audiologist who tested him prior to separation advised him 
that he qualified for a hearing aid for his right ear.  Since 
his retirement from service, he had trouble hearing on job 
sites, with supervisors having to repeat statements twice or 
more before he was able to hear them.  

On VA audiological evaluation in January 1998 audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
05 
25
50
50
LEFT
05
15
40
40

The average puretone thresholds were 33 decibels, right ear, 
and 25 decibels, left ear.  Speech recognition was 96 percent 
in each ear.  The diagnosis was mild bilateral high frequency 
sensorineural hearing loss with normal speech recognition.  

On VA audiological evaluation in September 2002, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
20 
40 
55 
45 
LEFT
15 
25
50
40

The average puretone thresholds were 40 decibels, right ear, 
and 33 decibels, left ear.  Speech recognition was 100 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.

On VA audiological evaluation in May 2005 audiometry revealed 
that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
10 
45
50
45
LEFT
5
20
45
35

The average puretone thresholds were 38 decibels, right ear, 
and 26 decibels, left ear.  Speech recognition was 96 percent 
in the right ear and 100 percent in the left ear.  The 
diagnosis was right ear hearing within normal limits through 
1500 Hz with moderate notch type high frequency hearing loss 
at 2000 to 4000 Hz and left ear hearing within normal limits 
through 2000 Hz with moderate rising to mild notch type high 
frequency sensorineural hearing loss at 3000 to 4000 Hz.  The 
examiner commented that the results were consistent with 
those found on previous audiological evaluations.  There was 
excellent speech discrimination ability bilaterally.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

For hearing loss rating purposes the rating schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), the numeric 
designation may be derived based solely on puretone threshold 
testing (Table VIA).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of impairment due to hearing 
loss disability has not varied significantly during the 
appeal period.

On the most recent (May 2005) VA examination, the right ear 
average puretone threshold was 38 decibels and speech 
recognition was 96 percent.  Under Table VI, such hearing 
acuity is considered level I.  The left ear average puretone 
threshold was 32 decibels, and as speech recognition was 100 
percent, the Roman numeral designation under Table VI is 
level I.  On earlier VA examinations, average puretone 
thresholds were never worse than 40 decibels in either ear 
and speech recognition was never worse than 92 percent.  
Under table VI, all of these examination findings also 
translate into level I hearing acuity in each ear.  Under 
Table VII, level I hearing acuity in each ear warrants a 0 
percent rating (under Code 6100).      

An exceptional pattern of hearing which would warrant rating 
under the alternate provisions of 38 C.F.R. § 4.86 is not 
shown.  Audiometric testing results are dispositive evidence 
in a claim regarding the schedular rating of hearing loss 
disability.  See Lendenmann, supra.  Consequently, a 
schedular compensable rating for hearing loss is not 
warranted for any time frame within the rating period.     
 
The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests there are factors 
warranting extraschedular consideration (such as marked 
interference with employability or frequent hospitalizations 
due to the hearing loss).  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not warranted. 

Given that there is no evidence supporting assignment of a 
compensable rating for bilateral hearing loss on a schedular 
or extraschedular basis, the preponderance of the evidence is 
against this claim, and it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


